Exhibit 10.12(b)

 

EXECUTION COPY

 

AMENDMENT NO. 3 TO SECOND AMENDED AND
RESTATED RECEIVABLES PURCHASE AGREEMENT

 

This AMENDMENT NO. 3 TO SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT, dated as of January 12, 2011 (this “Amendment”), is by and among
MANITOWOC FUNDING, LLC (“Funding”), as Seller, THE MANITOWOC COMPANY, INC., as
Servicer, HANNOVER FUNDING COMPANY LLC (“Hannover”), as Purchaser, and
NORDDEUTSCHE LANDESBANK GIROZENTRALE, as Agent.

 

WHEREAS, the parties hereto are parties to that certain Second Amended and
Restated Receivables Purchase Agreement, dated as of June 30, 2010 (as amended,
restated, supplemented or otherwise modified from time to time, the
“Agreement”);

 

WHEREAS, concurrently herewith and pursuant to that certain First Amendment to
Second Amended and Restated Purchase and Sale Agreement, dated as of the date
hereof, Kysor Industrial Corporation (“Kysor”) is being removed as an Originator
under the Purchase and Sale Agreement (the “Purchase and Sale Agreement
Amendment”);

 

WHEREAS, concurrently herewith Kysor and the Seller are entering into that
certain Assignment Agreement, dated as of the date hereof (the “Assignment
Agreement”);

 

WHEREAS, in connection herewith the Seller, Manitowoc, the Agent, the Purchaser
and Wells Fargo Bank, National Association are entering into that certain
Amendment to Exhibit A (Account(s) of the Company) of Deposit Account Control
Agreement (With Future Notification), to be dated as of January 14, 2011 (the
“Wells Fargo Agreement Amendment”); and

 

WHEREAS, the parties hereto desire to amend the Agreement as set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.                             Definitions.  Capitalized terms defined
in the Agreement and used but not otherwise defined herein shall have the
meanings assigned thereto in the Agreement.

 

SECTION 2.                             Amendments.  The Agreement is hereby
amended as follows:

 

(a)                                  The definition of “Intercreditor Agreement”
set forth in Exhibit I to the Agreement is replaced in its entirety with the
following:

 

“Intercreditor Agreement” means the Ninth Amended and Restated Intercreditor
Agreement, dated as of January 12, 2011, among Manitowoc, the Originators, the
Seller, the Agent and JPMorgan Chase Bank, N.A., as the same may be amended,
restated, supplemented or otherwise modified from time to time.

 

--------------------------------------------------------------------------------


 

(b)                                 Schedule II to the Agreement is replaced in
its entirety with Exhibit A attached hereto.

 

SECTION 3.                             Assignment.  In connection with the
transactions contemplated by the Assignment Agreement, Hannover desires to sell
to Funding, and Funding desires to purchase from Hannover, all of Hannover’s
right, title and interest, if any, in the Subject Receivables (as defined in the
Assignment Agreement).  In consideration of the payment by Funding to Hannover
on the date hereof of an amount equal to the Purchase Amount (as defined in the
Assignment Agreement), Hannover hereby sell, assigns and transfers to Funding
all right, title and interest of Hannover, if any, in and to the Transferred
Property (as defined in the Assignment Agreement).  The Purchase Amount shall be
paid in full to Hannover by Funding on the date hereof in the form of (i) a
reduction of the Deferred Purchase Price to the extent that after giving effect
thereto the Purchased Assets Coverage Percentage does not exceed one hundred
percent (100%) and (ii) a cash payment, if any, from Funding to Hannover in the
amount of any remaining unpaid Purchase Amount after giving effect to the
reduction of the Deferred Purchase Price in clause (i) above.  The assignment of
Hannover made hereby is made without any recourse, representation or warranty
whatsoever.

 

SECTION 4.                             Representations and Warranties.  On the
date hereof, each of the Seller and Manitowoc hereby represents and warrants (as
to itself) to the Purchaser and the Agent as follows:

 

(a)                                  after giving effect to this Amendment, no
event or condition has occurred and is continuing which constitutes a
Termination Event or Unmatured Termination Event;

 

(b)                                 after giving effect to this Amendment, the
representations and warranties of such Person set forth in the Agreement and
each of the other Transaction Documents are true and correct as of the date
hereof, as though made on and as of such date (except to the extent such
representations and warranties relate solely to an earlier date and then as of
such earlier date); and

 

(c)                                  this Amendment constitutes the valid and
binding obligation of such Person, enforceable against such Person in accordance
with its terms.

 

SECTION 5.                             Effectiveness.  This Amendment shall be
effective, as of the date hereof, upon receipt by the Agent of the following (in
each case, in form and substance reasonably satisfactory to the Agent):

 

(a)                                  counterparts of this Amendment duly
executed by each of the parties hereto;

 

(b)                                 counterparts to the Purchase and Sale
Agreement Amendment and the Assignment Agreement, in each case duly executed by
each of the respective parties thereto;

 

(c)                                  counterparts of the Intercreditor Agreement
(as defined in Section [2(a)] above), duly executed by each of the parties
thereto;

 

2

--------------------------------------------------------------------------------


 

(d)                                 an executed copy of a letter from JPMorgan
Chase Bank, N.A. to Manitowoc confirming that the transactions contemplated by
the Transaction Documents constitute a “Permitted Securitization” under the
Credit Agreement;

 

(e)                                  an opinion of counsel to Kysor, the
Servicer and the Seller regarding certain bankruptcy matters in form and
substance acceptable to the Agent and customary for transactions similar to
those contemplated by the Assignment Agreement and the other Transaction
Documents; and

 

(f)                                    such other agreements, documents, lien
searches, officer certificates and instruments as the Agent shall request.

 

SECTION 6.                             Miscellaneous.  The Agreement, as amended
hereby, remains in full force and effect.  Any reference to the Agreement from
and after the date hereof shall be deemed to refer to the Agreement as amended
hereby, unless otherwise expressly stated.  This Amendment may be executed in
any number of counterparts and by the different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which then taken together shall constitute one and the same
Amendment.  This Amendment may be executed by facsimile or delivery of a “.pdf”
copy of an executed counterpart hereof.  This Amendment shall be governed by,
and construed in accordance with, the internal laws of the State of New York
(including Sections 5-1401 and 5-1402 of the General Obligations Law of the
State of New York, but without regard to any other conflict of laws provisions
thereof) and the obligations, rights and remedies of the parties under this
Amendment shall be determined in accordance with such laws.

 

[Signature pages follow]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, as of the date first above written.

 

 

MANITOWOC FUNDING, LLC,

 

as Seller

 

 

 

 

 

By:

/s/ Carl J. Laurino

 

Name:

Carl J. Laurino

 

Title:

Vice President

 

Amendment No. 3 to Second Amended and
Restated Receivables Purchase Agreement

 

S-1

--------------------------------------------------------------------------------


 

 

THE MANITOWOC COMPANY, INC.,

 

as Servicer

 

 

 

 

 

By:

/s/ Maurice D. Jones

 

Name:

Maurice D. Jones

 

Title:

Senior Vice President, General Counsel and Secretary

 

Amendment No. 3 to Second Amended and
Restated Receivables Purchase Agreement

 

S-2

--------------------------------------------------------------------------------


 

 

NORDDEUTSCHE LANDESBANK GIROZENTRALE, as Agent

 

 

 

 

 

By:

/s/ Edward M. Weber

 

Name:

Edward M. Weber

 

Title:

Senior Director

 

 

 

 

 

 

 

By:

/s/ Heruy Dawit

 

Name:

Heruy Dawit

 

Title:

Director

 

Amendment No. 3 to Second Amended and
Restated Receivables Purchase Agreement

 

S-3

--------------------------------------------------------------------------------


 

 

HANNOVER FUNDING COMPANY LLC,

 

as Purchaser

 

 

 

 

 

By:

/s/ Damian Perez

 

Name:

Damian Perez

 

Title:

Vice-President

 

Amendment No. 3 to Second Amended and
Restated Receivables Purchase Agreement

 

S-4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SCHEDULE II

LOCK-BOX BANKS, LOCK-BOX ACCOUNTS, LOCK-BOXES AND POST OFFICE BOXES

 

 

 

 

 

Lock-Boxes or

 

Lock-Box Banks

 

Lock-Box Accounts

 

Post Office Boxes

 

 

 

 

 

 

 

The Northern Trust

 

 

 

 

 

Company

 

30142765

 

93501

 

 

 

34496768

 

96365

 

 

 

30296768

 

92545

 

 

 

 

 

 

 

Manufacturers and Traders

 

 

 

 

 

Trust Company

 

368636

 

N/A

 

 

 

 

 

 

 

Wachovia Bank, National

 

 

 

 

 

Association

 

2090002602825

 

951613

 

 

 

2090002602799

 

951679

 

 

 

2090002602799

 

932445

 

 

 

2090002602757

 

53288

 

 

 

2090002602757

 

932442

 

 

 

2090002602731

 

79242

 

 

 

2090002602731

 

53268

 

 

 

 

 

 

 

Bank of Montreal

 

00024651949 (US)

 

T57024U

 

 

 

 

 

 

 

Harris N.A.

 

2659845

 

39934

 

 

--------------------------------------------------------------------------------